 1
 2
                                                                      FILED IN THE
 3                                                                U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON

 4
                                                             Apr 15, 2019
 5                                                               SEAN F. MCAVOY, CLERK


 6
 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8
 9
     MARCUS “MIKE” HARRIS, and                    No. 2:17-CV-0137-JTR
10   BETTY J. “BETS” HARRIS, husband
11   and wife,                                    ORDER DENYING PLAINTIFFS’
12                                                MOTION TO ESTABLISH BINDING
                  Plaintiffs,                     EFFECT OF ARBITRATOR’S
13                                                RULING
                        v.
14
15   CHELAN COUNTY SHERIFF’S
     DEPARTMENT, A DIVISION OF
16
     CHELAN COUNTY, A MUNICIPAL
17   ENTITY EXISTING UNDER THE
18   LAWS OF THE STATE OF
     WASHINGTON,
19
20                Defendant.
21
22         BEFORE THE COURT is Plaintiffs’ “Motion for Summary Judgment on
23   Application of Arbitration Facts Decided, and to Exclude All Contrary Argument
24   Under the Doctrine of Collateral Estoppel,” ECF No. 51, which the Court has
25   construed as a motion in limine, ECF No. 73. Scott M. Kane represents Plaintiffs
26   Marcus “Mike” Harris (“Harris”) and Betty J. “Bets” Harris; Defendant is
27   represented by Heather C. Yakely. The parties have consented to proceed before a
28   magistrate judge. ECF No. 9.

     ORDER DENYING PLAINTIFFS’ MOTION . . . - 1
 1                                       DISCUSSION
 2         Plaintiffs’ instant motion asserts Defendant is collaterally estopped from re-
 3   litigating issues previously decided by an arbitrator, James A. Lundberg.
 4   Specifically, Plaintiffs seek the “offensive” application of collateral estoppel to
 5   prohibit Defendant from presenting evidence or arguing any facts contrary to the
 6   arbitrator’s ruling that no “just cause” existed for Harris’ termination from
 7   employment with the Chelan County Sherriff’s Department.
 8         Collateral estoppel, also known as issue preclusion, prevents relitigation of
 9   an issue of fact or law in a subsequent proceeding involving the same parties. See
10   San Remo Hotel, L.P. v. City & Cty. of San Francisco, Cal., 545 U.S. 323, 336-337
11   (2005). Pursuant to the Federal Full Faith and Credit Statute, 28 U.S.C. § 1738,
12   the Court is required to give full faith and credit to the records and judicial
13   proceedings of any state court. 28 U.S.C. § 1738. However, case law has
14   established that the plain language of 28 U.S.C. § 1738 does not require the Court
15   to give full faith and credit to arbitration proceedings. McDonald v. City of W.
16   Branch, Mich., 466 U.S. 284, 287-288 (1984); Kremer v. Chem. Constr. Corp., 456
17   U.S. 461, 477-478 (1982) (holding “[a]rbitration decisions, of course, are not
18   subject to the mandate of § 1738.”).
19         Unlike state administrative proceedings and state courts, the right to
20   arbitration is a contractual right, not a statutory right. Kremer, 456 U.S. at 477.
21   “The arbitrator’s specialized competence is ‘the law of the shop, not the law of the
22   land,’ and ‘the factfinding process in arbitration usually is not equivalent to judicial
23   factfinding.’” Id. at 478. Arbitration is not a “judicial proceeding” and, therefore,
24   Section 1738 does not apply to arbitration awards. McDonald, 466 U.S. at 288
25   (holding that “in a § 1983 action, a federal court should not afford res judicata or
26   collateral-estoppel to effect an award in an arbitration proceeding brought pursuant
27   to the terms of a collective-bargaining agreement.”); Alexander v. Gardner-Denver
28   Co., 415 U.S. 36, 49, 59-60 (1974) (holding that arbitration of whether employee

     ORDER DENYING PLAINTIFFS’ MOTION . . . - 2
 1   was discharged for just cause was not preclusive of Title VII claims because
 2   collective bargaining agreement did not cover statutory claims).
 3          Even if the Court were to find the arbitration decision in this case was a
 4   “judicial proceeding” and a “final judgment on the merits,” the issues raised in the
 5   instant federal lawsuit are not identical to the issues raised in arbitration.1 To be
 6   given preclusive effect, all elements of collateral estoppel must exist. The
 7   arbitration addressed only whether Harris was terminated with cause, while the
 8   instant lawsuit raises numerous federal and state law challenges pertaining to
 9   Harris’ employment and termination. Because the causes of action in this lawsuit
10   are not identical to the issues raised in arbitration, not all of the elements of
11   collateral estoppel are present. Therefore, Plaintiffs’ request for the Court to apply
12   collateral estoppel to the entirety of this case is denied.
13          Defendant, by way of its response brief to the instant motion, ECF No. 80 at
14   4-5, and in its motion for summary judgment, ECF No. 60 at 8-11, indicates
15   collateral estoppel is appropriate as a shield to preclude relitigation of Plaintiffs’
16   state law wrongful termination claim that was fully heard by the arbitrator and for
17   which Harris was fully compensated. The Court declines to discuss this assertion
18   until the pending cross motions for summary judgment are resolved and a
19   ///
20
            1
21              Washington law provides that collateral estoppel applies only when the
22   party seeking estoppel can show that 1) the issues between the first action and the
23   second are identical, 2) the parties to be estopped in the second action were parties
24   in the first suit, or are in privity with parties in the first suit, 3) the first suit resulted
25   in a final judgment on the merits, and 4) there would be no injustice if the parties
26   were estopped from relitigating the issues. See Nielson v. Spanaway General
27   Medical Clinic, Inc., 135 Wash.2d 255, 262-263 (1998). All of the foregoing
28   elements must exist before collateral estoppel may be entered.

     ORDER DENYING PLAINTIFFS’ MOTION . . . - 3
 1   determination is made as to whether the Court will retain jurisdiction over any
 2   remaining state law claims.
 3                                    CONCLUSION
 4          Based on the foregoing, the Court declines to give Arbitrator Lundberg’s
 5   findings binding effect. Accordingly, IT IS HEREBY ORDERED Plaintiffs’
 6   motion under the doctrine of collateral estoppel to exclude all argument contrary to
 7   the arbitrator’s decision, ECF No. 51, is DENIED.
 8         IT IS SO ORDERED.
 9         DATED April 15, 2019.
10
11                                 _____________________________________
                                             JOHN T. RODGERS
12                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING PLAINTIFFS’ MOTION . . . - 4
